*488ON MOTION ROE REHEAEING.
Broyles, C. J.
The motion for rehearing makes the following
observation: “The court has probably overlooked a material fact in the record, to wit: that S. C. Rainey was proceeding southward along the Forsyth road, instead of. northward as stated on the second page of the opinion (see brief for plaintiff in error, p. 2, lines 6 and 20; brief for defendant in error, p. 33; petition, par. 12).” In paragraph 9 of the petition it was alleged that Rainey was “ driving an automobile from Macon toward Atlanta, Georgia.” That allegation certainly authorized the statement in the opinion of this court that Rainey was driving his car northward. Courts look to the record, and not to the briefs of counsel, for the facts of a case. However, under all the other facts of the case, even if the petition had shown that Rainey's car was being driven southward, that fact would not have changed our decision. The authorities cited in the motion for a rehearing were not overlooked by the court.

Motion denied.


MacIntyre, J., concurs. Guerry, J., dissents.